Citation Nr: 1606627	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1972 to February 1975, and from April 1977 to January 1983.  He subsequently was a member of the United States Air Force Reserve until he retired in December 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the appellant testified at a Travel Board hearing conducted in San Antonio, Texas before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the evidence of record.  In connection with that hearing, the appellant submitted additional evidence consisting of various audiograms and audiology treatment records.  The appellant also submitted a written waiver of initial review of that evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  Furthermore, given that the right ear hearing loss service connection claim is being granted herein, the Board finds no prejudice to the Veteran in proceeding with appellate review. 

In a rating decision issued in November 2013, the RO denied service connection for lumbar spine osteoarthritis with intervertebral disc syndrome and radiculopathy in the right lower extremity.  In January 2014, the Veteran's notice of disagreement (NOD) in relation to the denial of his two low back-related service connection claims was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in January 2014.  Therefore those two claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a lumbar spine disorder with associated right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant has been granted service connection for left ear hearing loss and tinnitus based on his exposure to acoustic trauma in service.

2.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed right ear hearing loss had its onset in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the evidence is in equipoise and warrants service connection for right ear hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he currently suffers from right ear hearing loss due to in-service noise exposure while performing his duties as a wheeled vehicle mechanic and from working on generators.  In fact, he is already service-connected for tinnitus and for hearing loss in the left ear based on acoustic trauma and he contends that the right ear was adversely affected by the same acoustic trauma that caused the service-connected tinnitus and the service-connected left ear hearing loss.  The appellant provided similar testimony at his July 2015 Travel Board hearing.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

As reflected in the October 2011 SOC, the RO denied the appellant's claim for right ear hearing loss on the basis that, while his service medical treatment records did show that he experienced a hearing loss in service, his current right ear hearing loss did not meet the criteria of 38 C.F.R. § 3.385.  This determination was based on the results of the VA audiology examination conducted in June 2011.  The examining audiologist stated that the appellant had experienced extensive unprotected noise exposure during service.  The audiologist also stated that review of the appellant's entrance and exit audiograms had revealed a significant shift in hearing levels that was consistent with acoustic trauma and related his hearing loss to service.  The puretone threshold results from the June 2011 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
35
LEFT
15
20
20
25
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  While the left ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes, the right ear did not.

However, the evidence of record contains copies of the reports from other audiometric testing conducted by various providers.  For example, the puretone threshold results from audiometric testing conducted at Lackland Air Force Base in November 2005, and recorded on a DD Form 2216E, Hearing Conservation Data, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
40

Another test was conducted at that facility on October 5, 2006, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

A follow-up test was conducted at that facility on October 10, 2006, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
45

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The evidence of record also includes the report from audiometric testing conducted at a private facility in May 2007, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
45

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Audiometric testing was conducted at another private facility in January 2010, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
N/A
50

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret the graphs attached to private audiological examinations).

Audiometric testing was conducted at the San Antonio Military Medical Center (SAMMC) in July 2012, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
55

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Audiometric testing was conducted at a VA facility in August 2013, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
55

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Audiometric testing was again conducted at a VA facility in April 2015, and the puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
55

The right ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  

The appellant's Army service records indicate that he was a wheeled vehicle mechanic.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, wheeled vehicle mechanic is an Army MOS that is "highly probable" for exposure to hazardous noise.)  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as credible.

The negative evidence of record consists of the June 2011 VA audiogram results which did not meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes in the right ear.  However, there are several other audiogram results dated before and after the June 2011 VA audiogram that demonstrated that the appellant's right ear did meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Since no other explanation other than acoustic trauma has been specifically advanced to account for the appellant's current right ear hearing deficit and since the appellant was exposed to acoustic trauma in service and demonstrated significant shifts in hearing levels in service, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for right ear hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed right ear hearing loss initially occurred in service or after service.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's right ear hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Veteran submitted a timely NOD, in January 2014, in disagreement with the denial of his claims for service connection for lumbar spine osteoarthritis with intervertebral disc syndrome (IVDS) and IVDS-related radiculopathy in the right lower extremity.  Because the AOJ did not subsequently issue an SOC addressing either one of those two issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action: 

1.  Examine the Veteran's claims for service connection for lumbar spine osteoarthritis with intervertebral disc syndrome (IVDS) and IVDS-related radiculopathy in the right lower extremity.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless any matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

2.  If, and only if, the Veteran files a timely substantive appeal, should any issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


